                Case 6:17-bk-06539-CCJ              Doc 60      Filed 05/13/19        Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
 IN RE:

 PATRICIA A. HARTWIG,
 _______Debtor(s).________________________                     CASE NO.: 6:17-bk-06539-CCJ


             SECOND AMENDED MOTION TO MODIFY CHAPTER 13 PLAN


                 NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING
         Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within twenty-one (21) days from the date set
forth on the attached proof of service, plus an additional three days for service if any party was served by U.S.
Mail.

         If you object to the relief requested in this paper, you must file a response with the Clerk of the
Bankruptcy Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801and serve a copy on the
movant’s attorney, Marie S.M. Dickinson, 187 Ramblewood Dr., DeBary, FL 32713 , and any other appropriate
persons within the time allowed. If you file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing, or consider the response and grant or deny the relief requested without a
hearing.

         If you do not file a response within the time permitted, the Court will consider that you do not oppose
the relief requested in the paper, will proceed to consider the paper without further notice or hearing, and may
grant the relief requested.



The Debtor(s) respectfully request that the Court modify the Chapter 13 plan as follows:

        1. With respect to the monthly plan payments of $ 1304.27, those payments shall be
increased to $ 1640.69, effective July 2nd, 2019 and for each of the following monthly plan
payments until its conclusion. This payment would include $ 1491.54 to provide for the secured
creditor, Rushmore Loan Management Services and the $ 149.15 trustee fee.

      2. With respect to a large arrears payment, the debtor requests a balloon payment in the
amount of $100,000.00 to be paid to the secured creditor, Rushmore Loan Management Services,
to satisfy Claim 1, to be paid no later than 1 July 2020.

    3. Other modifications: Debtor requests that the plan period be modified to 60 months to
allow for the repayment of secured creditor.

     4. Debtor requests this modification to ensure that the secured arrearage amount
($112,707.48) in Claim 1 and the mortgage payment in the amount of $1,173.85 are provided for
in the plan.

     5. The plan, if modified, would be completed within sixty (60) months from commencement
of the case
             Case 6:17-bk-06539-CCJ           Doc 60      Filed 05/13/19     Page 2 of 3



       WHEREFORE, the Debtor(s) request that the Court modify the Chapter 13 plan as set
forth above.


                                                           ______________________________
                                                           MARIE S. DICKINSON, ESQUIRE
                                                           Florida Bar Number 126215
                                                           187 Ramblewood Drive
                                                           DeBary, FL 32713
                                                           Phone: 407.322.6012
                                                           Facsimile: 407.386.7229
                                                           E-Mail: servicedickinsonlaw@gmail.com


                                 CERTIFICATE OF MAILING

         I HEREBY CERTIFY that a true and correct copy of the undersigned’s Amended
 Motion to Modify Chapter 13 Plan has been provided by U.S. Mail, postage prepaid, or
 electronic delivery, to those creditor’s and/or parties in interest listed on the Court’s matrix
 attached hereto, this 13th day of May, 2019.

                                                            ______________________________
                                                            MARIE S. DICKINSON, ESQUIRE
                                                            Florida Bar Number 126215
                                                            187 Ramblewood Drive
                                                            DeBary, FL 32713
                                                            Phone: 407.322.6012
                                                            Facsimile: 407.386.7229
                                                            E-Mail: servicedickinsonlaw@gmail.com
Label Matrix for local noticingCase 6:17-bk-06539-CCJ        Doc 60
                                              United States Trustee        Filed
                                                                     - ORL7/13 7 05/13/19              Page   3 of 3
                                                                                                        ACS/Wells
113A-6                                        Office of the United States Trustee                         ACS Education Service
Case 6:17-bk-06539-CCJ                        George C Young Federal Building                             501 Bleecker Street
Middle District of Florida                    400 West Washington Street, Suite 1100                      Utica, NY 13501-2401
Orlando                                       Orlando, FL 32801-2210
Mon May 13 11:55:58 EDT 2019
Bank of America, N.A.                         Brighthouse Networks                                        Chrysler Credit Corporation
P O Box 982284                                PO Box 30574                                                30600 Telegraph Road
El Paso, TX 79998-2284                        Tampa, FL 33630-3574                                        Bingham Farms, MI 48025-4530



Commenity Bank/Avenue                                Credit Protection                                    Ditech Financial, LLC
PO Box 182789                                        One Galleria Tower                                   PO Box 6172
Columbus, OH 43218-2789                              13355 Noel Road - Suite 2100                         Rapid City, SD 57709-6172
                                                     Dallas, TX 75240-6837


Florida Department of Revenue                        Insight Credit Union                                 Internal Revenue Service
Bankruptcy Unit                                      PO Box 4900                                          Post Office Box 7346
Post Office Box 6668                                 Orlando FL 32802-4900                                Philadelphia PA 19101-7346
Tallahassee FL 32314-6668


Lane Bryant/Comenity                                 Robertson, Anschutz & Schneid                        Rushmore Loan Mgmt Services
PO Box 659728                                        6409 Congress Ave #100                               PO Box 52708
San Antonio, TX 78265-9728                           Boca Raton, FL 33487-2853                            Irvine, CA 92619-2708



SYNC/Wal-Mart                                        Seminole County Tax Collector                        Seminole County Tax Collector
PO Box 965024                                        1101 E First Street                                  Attn: Ray Valdes
El Paso, TX 79998                                    Sanford, FL 32771-1468                               Post Office Box 630
                                                                                                          Sanford FL 32772-0630


Wilmington Savings Fund Society, FSB                 Elizabeth Mccausland                                 Laurie K Weatherford
Rushmore Loan Management Services, LLC               426 North Ferncreek Avenue                           Post Office Box 3450
P.O. Box 55004                                       Orlando, FL 32803-5442                               Winter Park, FL 32790-3450
Irvine, CA 92619-5004


Marie S.M. Dickinson                                 Patricia A Hartwig
Marie S.M. Dickinson, Esquire                        100 South Center Road
187 Ramblewood Drive                                 Sanford, FL 32771-8304
DeBary, FL 32713-5108




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Wilmington Savings Fund Society, FSB              End of Label Matrix
c/o Matt Holtsinger                                  Mailable recipients      22
P.O. Box 800                                         Bypassed recipients       1
Tampa33601                                           Total                    23
